                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00458-GCM
 PLATINUM PRESS, INC.,                               )
                                                     )
                  Plaintiffs,                        )
                                                     )
     v.                                              )          ORDER
                                                     )
 DANIELLE DOUROS-HAWK,                               )
                                                     )
                  Defendants.                        )
                                                     )

          THIS MATTER COMES before this Court on the Court’s own Motion. The Court held

a Rule 16 Conference in this case on November 29, 2018. At the Conference, the Court discussed

entering a consent preliminary injunction to maintain the status quo through a decision on the

merits in this case. The Parties consented to the entry of a preliminary injunction. As such, the

Court, pursuant to Federal Rule of Civil Procedure 65, makes the following findings in this case,

which are binding solely with respect to the enforcement of this proceeding for injunctive relief

and do not constitute a ruling on the merits of Plaintiff’s claims for damages:

          1. Defendant does not admit or deny any allegations by stipulating to this Injunction other

             than the jurisdictional facts that are necessary for the entry of this Injunction;

          2. The stipulation to this Injunction should not be construed or deemed as a waiver of any

             claims or defenses in this case;

          3. The Court enters this Injunction without a finding regarding the likelihood of success

             on the merits. See United States v. North Carolina, 192 F.Supp.3d 620, 629 (M.D.N.C.

             June 23, 2016) (collecting cases allowing courts to enter consent preliminary

             injunctions without first making a finding on the likelihood of success on the merits).



                                                    1
       4. Plaintiff would likely suffer irreparable harm if the Court did not enter this Injunction.

           If Defendant were allowed to share the confidential information of Plaintiff to

           Plaintiff’s competitors, Plaintiff would suffer irreparable harm;

       5. The equities, in this case, weigh in favor of entry of this Injunction;

       6. The entry of this Injunction is in the public interest as it maintains the status quo in this

           dispute until the case can be decided on the merits;

       7. Defendant is in possession of certain confidential information from her time of

           employment with Plaintiff Platinum Press, Inc. (“Information”). That Information

           includes, but is not limited to: customer lists, customer preferences, identity and contact

           information of Plaintiff’s customers, Plaintiff’s marketing plans and sales procedures

           and techniques, customer purchasing practices, customer service needs and practices,

           Plaintiff’s contracts, Plaintiff’s pricing information regarding goods or services,

           literature of the Plaintiff, selling activities of the Plaintiff, promotions of Plaintiff,

           distributions of Plaintiff, business plans of Plaintiff, technical information of Plaintiff,

           financial information of Plaintiff, designs and formulae of Plaintiff, developmental and

           experiential work of Plaintiff, know-how of Plaintiff, processes of Plaintiff, pricing

           data for individual customers, pricing matrixes, bidding documents of Plaintiff, order

           details and histories, and data reflecting customer orders and relationships and status

           of efforts to engage in business relationships with prospective customers by Plaintiff.

       8. This Information is largely contained within a series of emails sent by Defendant to

           Defendant’s personal email account.

       Accordingly, it is hereby ORDERED and ADJUDGED by consent of the Parties that the

following Preliminary Injunction is entered in this case:



                                                  2
    1. To the extent Defendant maintains any of the Information, Defendant is hereby

       enjoined from distributing or releasing that Information to any third-parties, including

       but not limited to, any competitors of Plaintiff.

    2. In addition, to the extent Defendant maintains any hard copies of the Information, the

       Defendant is to return said copies to Plaintiff.

    3. Defendant’s counsel may retain a copy of any documents returned to Plaintiff solely

       for use within this litigation.

    4. Defendant is hereby ORDERED to preserve any electronically stored data relating to

       this case, including but not limited to, the Information.

    5. The Court is cognizant that this Injunction may not be broad enough for the needs of

       the case. Specifically, the Court recognizes that discovery in this case may require this

       Injunction to be broadened. As such, both Parties retain the right to move this Court to

       consider any additions to this Injunction.

    6. This Injunction will remain in effect until a decision on the merits has been reached in

       this case.

SO ORDERED.



                                         Signed: December 7, 2018




                                              3
